People v Simmons (2015 NY Slip Op 08202)





People v Simmons


2015 NY Slip Op 08202


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2012-04808
 (Index No. 536/10)

[*1]The People of the State of New York, respondent, 
vRicardo Simmons, appellant.


Gary E. Eisenberg, New City, N.Y., for appellant.
Thomas P. Zugibe, District Attorney, New City, N.Y. (Carrie A. Ciganek and Itamar J. Yeger of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered March 13, 2012, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, or intelligently made is unpreserved for appellate review (see CPL 220.60 [3]; 470.05 [2]; People v Clarke, 93 NY2d 904, 906; People v Lopez, 71 NY2d 662, 665; People v Oseni, 107 AD3d 829; People v Newson, 106 AD3d 839, 840). In any event, the plea was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d at 666; People v Harris, 61 NY2d 9, 16; People v Nixon, 21 NY2d 338, 353).
The defendant's remaining contention is without merit.
MASTRO, J.P., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court